Ames, J.
There can be no doubt that the end sought to be secured by the Gen. Sts. c. 50, § 24, was that every licensed hawker and pedler should display in some conspicuous form, to all persons with whom he should deal, his name, residence and the number of his license. The statute does not undertake to define in what precise manner this manifestation shall be made *185If he uses a vehicle, the name, residence and number may be posted upon the vehicle. But if, as in the case of this defendant, he uses no vehicle, he is not thereby exempt from the duty imposed by the statute. The same reasons for public manifestation exist in one case as the other, and by the terms of the statute he is expressly required to post the required particulars either upon his parcels or upon his vehicle. The fact that some of his parcels are small in bulk is not an. excuse. The Legislature has seen fit to regulate the occupation by fixed law. The defendant’s neglect in this particular was a violation of law.
It may be, as is contended by the defendant, that the provision of § 24, “ and if he neglects or refuses so to do, shall be subject to the same penalty as if he had no license,” has reference only to the neglect or refusal to exhibit his license when demanded by one of the municipal officers named just before, and not to the omission to post his name, residence and the number of his license upon his parcels or vehicle, as required by the earlier part of the same section. But if that be so, the defendant is clearly liable to the penalty imposed by § 27 upon any person who goes about, carrying for sale or exposing to sale any goods, wares or merchandise, “ except as hereinbefore provided.”

Exceptions overruled.